TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00210-CR



                             Donald Kenneth Mitchell, Appellant

                                                 v.

                                    State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 77434, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Donald Kenneth Mitchell seeks to appeal his December 7, 2017 judgment of

conviction. The thirty-day deadline for perfecting the appeal was January 8, 2018, and the deadline

for seeking an extension of time to file the notice of appeal was January 22, 2018. See Tex. R. App.

P. 4.1, 26.2(a)(1), 26.3. However, Mitchell did not file his notice of appeal until March 22, 2018,

and he did not seek an extension of time to file his notice of appeal until May 6, 2018.

               Under the circumstances, we lack jurisdiction to dispose of this purported appeal in

any manner other than by dismissing it for want of jurisdiction. See Olivo v. State, 918 S.W.2d 519,

522-23 (Tex. Crim. App. 1996) (concluding that when belated notice of appeal is filed without

timely motion for extension of time to file notice of appeal, appellate court must dismiss purported

appeal for lack of jurisdiction); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998) (holding that amendments to rules of appellate procedure did not affect Olivo’s rationale

requiring timely notice of appeal to vest appellate court with jurisdiction).

                The appeal is dismissed for want of jurisdiction.1



                                               _________________________________________
                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: June 12, 2018

Do Not Publish




       1
           Mitchell’s motion for extension of time to file appellant’s brief is dismissed as moot.

                                                  2